DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election of Species I, claims 1-13 & 15-20 in the reply filed on 10/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
3.	Claim(s) 1, 3-6, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuboi et al. (US 2011/0134378). 
	Re claim 1, Tsuboi teaches, Figs. 1-6, [0032, 0033, a transparent display apparatus, comprising:
-a transparent display panel (liquid crystal display panel 10) including a first substrate (10A), a second substrate (10B), and a plurality of pixels (pixels on glass substrates) provided between the first substrate (10A) and the second substrate (10B), the transparent display panel having a display area (A) including the plurality of pixels, and a non-display area (B) adjacent to the display area (A); and
-a cover substrate (front face plate 13) including a plurality of dummy patterns (13c1, 13b1), the cover substrate (13) having a first area (13a) and a second area (13b, c) adjacent to the first area (13a), wherein the first area (13a) overlaps the transparent display panel and the second area (13b, c) overlaps the plurality of dummy patterns (13c1, 13b1).

    PNG
    media_image1.png
    503
    600
    media_image1.png
    Greyscale

Re claim 3, Tsuboi teaches each of the plurality of dummy patterns comprises: a first transmissive area (13b) transmitting light incident thereon; and a first non-transmissive area (13c) through which at least part of the light incident light does not pass (Fig. 1). 
Re claim 4, Tsuboi teaches each of the plurality of dummy patterns comprises a light blocking pattern (13c1) provided in the non-transmissive area (13c), wherein the light blocking pattern comprises a light-absorbing material (e.g. carbon black, a metal, and a pigment) [00039]. 
Re claim 5, Tsuboi teaches each of the plurality of dummy patterns comprises a color correction layer provided in the first transmissive area (13b), wherein the color correction layer comprises a material reflecting light of a wavelength of a certain color (e.g. metal and pigment) [0039].  
Re claim 6, Tsuboi teaches the color correction layer provides the first transmissive are (13b) of each of the plurality of dummy patterns to have a color sense range of an image displayed by the transparent display panel (10) (based on pigment material) [0039].  
Re claim 15, Tsuboi teaches the second area comprises a first division area (13b) surrounding the first area (13a) and a second division area (13c) surrounding the first division area (13b); and a first dummy pattern (13b1) is provided in the first division area (13b) of the cover substrate (13), and a second dummy pattern (13c1) is provided in the second division area (13c) of the cover substrate (13) (Fig. 1).
Re claim 16, Tsuboi teaches the number of first dummy patterns (13b1) per unit area is greater than the number of second dummy patterns (13c1) per unit area (Figs. 3A-B). 
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Lou et al. (CN 104157669, ENG translation attached).
	The teachings of Tsuboi have been discussed above.
Re claim 2, Tsuboi does not explicitly teach each of the plurality of dummy patterns included in the cover substrate has substantially same shape as a shape of each of the plurality of pixels included in the transparent display panel. 
Lou teaches “a shielding area 125 and the pixel light emitting area 115 have same shape and size” [0057]. 
As taught by Lou, one of ordinary skill in the art would utilize/modify the above teaching to obtain each of the plurality of dummy patterns included in the cover substrate has substantially same shape as a shape of each of the plurality of pixels included in the transparent display panel, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lou in combination Tsuboi due to above reason. 
5.	Claim(s) 7-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Lee et al. (US 2018/0068621). 
	The teachings of Tsuboi have been discussed above.
Re claim 7, Tsuboi teaches the plurality of pixels, but does not explicitly teach each of the plurality of pixels comprises:
a second transmissive area transmitting light incident thereon; and
a second non-transmissive area through which at least a part of the incident light does not pass, and
the second non-transmissive area comprises:
an emission area emitting light and including a light emitting device having a first electrode, a light emitting layer, and a second electrode; and
a line area including a plurality of lines connected to the light emitting device.
Lee teaches, Figs. 5-6, [0094, 0102, 0103], each of the plurality of pixels (P) comprises:
a second transmissive area (region without OLED) transmitting light incident thereon; and
a second non-transmissive area (region with OLED) through which at least a part of the incident light does not pass, and
the second non-transmissive area comprises:
an emission area emitting light and including a light emitting device (OLED) having a first electrode (131), a light emitting layer (133), and a second electrode (135); and
a line area including a plurality of lines (wings) connected to the light emitting device.
As taught by Lee, one of ordinary skill in the art would utilize/modify the above teaching to obtain structure of each of the plurality of pixels as claimed, because it aids in achieving desired structure/configuration of each pixel that is able to prevent malfunction of light emitting device and to achieve an improved display device.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lee in combination Tsuboi due to above reason. 
Re claims 8-11, in combination cited above, Tsuboi/Lee does not explicitly teach the first transmissive area of each of the plurality of dummy patterns has a substantially same shape as a shape/size of the second transmissive area of each of the plurality of pixels; and the first non-transmissive area of each of the plurality of dummy patterns has a substantially same shape/size as a size of the second non-transmissive area of each of the plurality of pixels.
Tsuboi teaches the first transmissive area (13b) & the first non-transmissive area (13c) of each of the dummy patterns, and Lee teaches the second transmissive area & the second non-transmissive area of each of the plurality of pixels (see claim 7 above).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Tsuboi/Lee to obtain the first transmissive area of each of the plurality of dummy patterns has a substantially same shape as a shape of the second transmissive area of each of the plurality of pixels, and the first non- transmissive area of each of the plurality of dummy patterns has a substantially same shape as a shape/size of the second non-transmissive area of each of the plurality of pixels, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Re claim 12, in combination cited above, Lee teaches the plurality of lines comprise a driving voltage line (of VDD) transferring a first voltage (driving voltage) to the first electrode (131), and a common voltage line (of Vref) transferring a second voltage to the second electrode of the light emitting device (OLE) (Fig. 5). 
Re claim 19, in combination cited above, Lee teaches, Fig. 4, [0065, 0068], the non-display area (N/A) comprises a first side area (bottom), a second side area (top), a third side area (left), and a fourth side area (right), the first side area being provided at a first outer portion of the display area (AA), the second side area facing the first side area, the third side area facing the fourth side area, and the third side area and the fourth side area being provided adjacent to the first side area and the second side area to connect the first side area to the second side area; and
the transparent display panel (100) comprises:
a first common voltage line (147b) provided in the first side area (bottom); and
a second common voltage line (147a) connected to the first common voltage line (147b) at one side thereof, the second common voltage line (147a) extending from the one side to the display area and transferring a voltage to the plurality of pixels (P).
Re claim 20, in combination cited above, Lee teaches, Fig. 4, [0069], the transparent display panel (100) comprises a gate driver (210) provided in at least one of the third side area and the fourth side area, the gate driver (210) including a plurality of transistors (ST, DT); and
a difference between a transmittance of the transparent display panel (100) in an area (left) including the gate driver and a transmittance of the transparent display panel in the display area (AA) is about 5% or less (based on the same use of glass/flexible material) [0110, 0134, 0135].
6.	Claim(s) 13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi. 
	The teachings of Tsuboi have been discussed above.
	Re claim 13, Tsuboi does not explicitly teach a transmittance different between the transparent display panel and the cover substrate in the second area is about 5% or less. 
	Tsuboi does teach transparent display panel and the cover substrate comprise glass material [0033, 0036]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Tsuboi to obtain a transmittance different between the transparent display panel and the cover substrate in the second area is about 5% or less, because it aids achieving improved light transmittance, and because transmittance is depended on many different variable parameters such a selected material, thickness, arrangement of component, etc. and without due experimentation and based on the teaching of Tsuboi, one of ordinary skill in the art would utilize easily achieve 5% or less different in transmittance.  
Re claims 17 & 18, Tsuboi does not explicitly teach a transmittance of the second division area of the cover substrate is higher than a transmittance of the first division area of the cover substrate; and a size of the first dummy patterns is greater than a size of the second dummy pattern. 
Tsuboi does teach light shielding area (of 13c) & half transmissive area (13b) at different sizes (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Tsuboi to obtain a transmittance of the second division area of the cover substrate is higher than a transmittance of the first division area of the cover substrate; and a size of the first dummy patterns is greater than a size of the second dummy pattern, because it aids in achieving an improved display structure. Further it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/3/22